Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 27, 2018

                                      No. 04-18-00287-CV

                    IN THE INTEREST OF LJS AND LBS., CHILDREN,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014EM503907
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
         On May 23, 2018, we notified appellant that a filing fee of $205 was due and ordered
appellant, by June 4, 2018, to either: (1) pay the filing fee; or (2) provide written proof to this
court that appellant is indigent or otherwise excused by statute or the Texas Rules of Appellate
Procedure from prepaying fees and costs. We notified appellant that if she failed to respond
satisfactorily within the time ordered, this appeal may be dismissed without further notice. See
TEX. R. APP. P. 5 (providing appellate courts may enforce rule requiring payment of costs “by
any order that is just”), 42.3(c) (permitting appellate courts to dismiss an appeal when appellant
fails to comply with a court order).

        Our May 23, 2018 order also notified appellant that the clerk had filed a notice of late
record, stating appellant has not paid or arranged to pay the clerk’s fee to prepare the record and
that appellant is not entitled to the record without paying the fee. We further ordered appellant to
provide written proof to this court by June 4, 2018, that either she had paid the clerk’s fee, had
made satisfactory arrangements with the clerk to pay the fee, or was entitled to appeal without
paying the fee. We notified appellant that if she failed to file such proof within the time
provided, this appeal would be dismissed. See id. R. 37.3(b), 42.3(c).

         Our records show that on June 4, 2018, appellant called the court and stated she would
file a response by June 5, 2018. No response was filed. Our records further show the clerk of this
court emailed appellant on June 12, 2018, about her response to this court’s order. On June 14,
2018, appellant responded by email, stating she would come to the court on June 15, 2018, “with
something” and that she was still “trying to come up with money.”

        Our records further show that on June 12, 2018, the clerk of this court attempted to
contact appellant and inquired about the status of her response. Appellant has not responded or
paid the filing fee.
        We again order appellant Lauren McClure, by July 5, 2018, to (1) pay the filing fee and
the clerk’s fee; or (2) provide written proof to this court that appellant is indigent or otherwise
excused by statute or the Texas Rules of Appellate Procedure from prepaying fees and costs. If
appellant fails to respond satisfactorily within the time ordered, this appeal will be dismissed
without further notice. See TEX. R. APP. P. 5 (providing appellate courts may enforce rule
requiring payment of costs “by any order that is just”), 42.3(c) (permitting appellate courts to
dismiss an appeal when appellant fails to comply with a court order).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court